 216DECISIONSOF NATIONALLABOR RELATIONS BOARDNationalMaritime Union of America,AFL-CIOandOverseas Carriers Corporation.Case 20-CP-277January 24, 1969DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND ZAGORIAOn September 26, 1968, Trial Examiner DavidKarasick issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practices,and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the General Counsel filed the brief hehad previously submitted to the Trial Examiner.Respondent filed exceptions to the Trial Examiner'sDecision and a supporting brief. The Charging Partyfileda brief in support of the Trial Examiner'sDecision and a brief in answer to Respondent'sexceptions and brief.Pursuant to the provisions of Section 33(b) of theNationalLabor RelationsAct,as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of ,theTrial Examiner with one modification.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that Respondent, National Maritime UnionofAmerica,AFL-CIO, its officers,agents,andrepresentatives, shall take the action set forth in theTrial Examiner's Recommended Order.'The Trial Examiner's inadvertent error in stating that title to theHorace Luckenbach passed to Overseas Tramps is hereby corrected to findthat title passed to Overseas Carriers Corporation.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID KARASICK, Trial Examiner This proceedingunder 10(c) of the National Labor Relations Act, hereincalled the Act, was heard at San Francisco, California, onMay 22, 23, and 24, 1968, pursuant to due notice. Thecomplaint, datedApril 12, 1968, as amended at thehearing, was based upon a charge filed on February 16,1968, by Overseas Carriers Corporation, herein called theCharging Party or Overseas Carriers, and alleged thatNationalMaritime Union of America, AFL-CIO, hadengaged in unfair labdr practices within the meaning ofSection 8(b)(7)(A) of the National Labor Relations Act,as amended.On the entire record' in the case, including the able andhelpful briefs filed by the General Counsel, the ChargingParty and the Respondent, and from my observation ofthe demeanor of the witnesses, I make the following:FINDINGS OF FACT1.BUSINESS OPERATIONS OF THE EMPLOYEROverseas Carriers, a New York corporation with itsprincipal office and place of business in New York City, isengaged in interstate and foreign waterborne shippingoperations.During the past year, Overseas Carriersreceivedmore than $1,000,000 for its services intransporting cargo between ports in different states of theUnited States and between United States ports and portsof foreign countries. I find that, at all times materialherein, Overseas Carriers has been an employer within themeaning of Section 2(2) of the Act, engaged in commerceand in operations affecting commerce within the meaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDNationalMaritimeUnion of America, AFL-CIO,herein called the NMU or the Respondent, and SeafarersInternationalUnion of North America, herein called theSIU, are labor organizations within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICES ALLEGEDA. The Issues1.Whether the NMU violated Section 8(b)(7)(A) of theAct by picketing the SSOverseas Horacecommencing onFebruary15,1968,and the SSOverseasLenacommencing on April 1, 1968.2.Whether the foregoing vessels are to be considered asaccretions to a fleetwide unit covering the unlicensedcrews on ships owned by Overseas Carriers as a result ofthe purchase of those vessels by Overseas Carriers inDecember 1967 and their transfer of title on or aboutFebruary 15, 1968, and April 1, 1968.3.Whether Overseas Carriers, as the result of beingparty to a collective-bargaining agreement with the SIUcovering unlicensed crew members on its vessels, wasentitled to recognize the SIU, rather than the NMU, asthe collective-bargaining representative of the unlicensedcrew on theSS Overseas Horaceand the SSOverseasLena.B. The Facts1. IntroductionThis case arose as the result of picketing by the NMUof two ships, theSS Overseas Horacefrom February 15toApril 3, 1968, and theSS Overseas Lenafrom April I'The unopposed, posthearing motions of the General Counsel and theCharging Party to correct certain portions of the transcript are herebygranted174 NLRB No. 36 NATL. MARITIME UNION217to 3, 1968.Essentially, the validity of the picketing depends uponthe legal effect to be given the sale and transfer of title tothe vessels in question. The sale, and the events which ledto it, occurred in a setting of . complicated corporatetransactions. Primarily involved in these transactions weretheMOC Group of seven individuals who own all orcontrolling interest in 13American corporations, inaddition to other interests in foreign corporations whichare not involved in this proceeding;Maritime OverseasCorporation, a corporation formed in January 1953 by theMOC Group for the purpose of acting as agent to manageand operate vessels owned by various MOC corporations;and Luckenbach Steamship Company. These were thethree original entities principally involved beginning in1961.But as time went on and further transactionsoccurred, other corporations were formed. To assist inidentifying the various entities involved in this case, theirnames and the abbreviations used to distinguish themhereafter are set forth in the margin below.'MaritimeOverseas is solely a service organizationwhich manages ships but owns no vessels or stock in anyshipping corporation. At present, the 13 corporations intheMOC Group share offices with Maritime Overseasand use its clerical staff. The individual corporationscomprising theMOC Group employ the members of thecrews aboard the vessels which they own, but have noshoreside employees except their officers and directors.Those companies of the MOC Group which own ships usetheir vessels in world-wide tramp service. The AmericanMerchant Marine consists of two main segments, one ofwhich consists of "liner" vessels which are commoncarriers.The second segment of the industry consists oftramp ships which are not common carriers and whichoperateundervariousformsofcharter.Sucharrangements are known as time charters in which a vesselisused by the chartering party for a designated period oftime at a specified rate computed on a daily or monthlybasis;and voyage charters in which case the charteringparty has use of the vessel to move a designated cargofrom a port in one country to a port in another countryregardless of the period of time involved. Under either ofthese two forms of charter, the charterer has use of thevessel but the owner of the ship is responsible for itsoperation and provides necessary repairs and supplies andfurnishes the crews. In addition, there are bareboatcharters where the chartering party hires an empty vessel.In such a case, the charterer secures the crews andsupplies and is responsible for repairs to the same extentas though he were the owner. The MOC Group hasalways chartered its vessels either on a time or voyage,but never on a bareboat, basis.°Luckenbach Steamship Company(Luckenbach Steamship); LuckenbachOverseas Corporation (formed in 1961) (Luckenbach Overseas); MOCGroup,(theseveninvestors)(MOC Group);MaritimeOverseasCorporation,the operating agent, (Maritime Overseas),Overseas CarriersCorporation(Overseas Carriers);Overseas Tramp Ships,Inc— formerlyLuckenbach Overseas Corporation, (Overseas Tramps).Inaddition to the foregoing,referencewillhereafter bemade toAmericanMerchantMarine Institute,herein calledAMMI, AmericanMaritime Association, herein called AMA, SS Horace Luckenbach (nowOverseas Horace);and SS Lena Luckenbach, (now Overseas Lena) (Theforegoing designations have been adopted from the General Counsel'sbrief.)2. The Luckenbach ShippingInterestsUntil recent years, Luckenbach Steamship sailed vesselsin the American Merchant Marine for over a century.Until 1961, the company operated a liner type servicebetween ports on the Pacific Coast of the United States,via the Panama Canal to North Atlantic ports.' In theoperation of its vessels after 1937 or 1938, LuckenbachSteamshiphadbeenpartytosuccessivecollective-bargaining agreements with the NMU. Theseagreements were negotiated on an industrywide basis withtheAMMI, an employer-association,ofwhichLuckenbach Steamship was a member. In 1959, theLuckenbach Steamship fleet consisted of 17 vessels. Inthat year the estate of Commodore Edgar Luckenbach,the second generation head of the company, was settledand an $8 million inheritance tax obligation was owed totheGovernment.At that time, Luckenbach Steamshipsold nine of its vessels to satisfy the tax obligations of theestate.As a result of the sale of these nine vessels, it'reduced its service in the intercoastal trade from a weeklyto a fortnightly schedule.In 1960, as a result of large losses in the intercoastaltradedue to the competition of railroads and theincreasedcostof operations, the company found itnecessary to sell two more of its ships. Subsequent effortstomodernize its fleet and institute a containershipprogram failed. At this point, the company began to phaseout its intercoastal service, put its ships off shore oncharter voyages and close up many facilities located onboth coasts of the United States. The Luckenbach fleetdwindled to five ships, one of which was placed on themarket late in 1960 through A. L. Burbank & Company,a ship broker in New York City, who introduced thecompany to the MOC Group.3.Negotiations between Luckenbach Steamship andtheMOC Group; formation of Luckenbach Overseasand Overseas CarriersThe negotiations which followed were carried on over aperiod of several weeks. Instead of culminating in the saleof a single vessel, Luckenbach Steamship and the MOCGroup agreed to engage in the steamship business as ajoint venture. On March 15, 1961, the two entities enteredintoa contract which provided,interalia,for thefollowing.(1) The formation of two corporations, LuckenbachOverseasCorporation,hereincalledLuckenbachOverseas, and Overseas Carriers Corporation, hereincalled Overseas Carriers. Stock of each of the two newcorporations to be divided equally between LuckenbachSteamship and the MOC Group, each holding 50%, andeach empowered to elect half of the board of directorsin each of the new corporations.(2) The three officers of Luckenbach Overseas to bethe president, executive vice-president, and secretary ofLuckenbachSteamship.The officers of OverseasCarriers to be three of the MOC Group principals.(c)OverseasCarriers to purchase one ship fromLuckenbach Steamship, the SS Robert Luckenbach, tobe renamed Overseas Rose. Overseas Carriers topurchase three additional ships from the MOC Group,the latter three vessels to be named or renamed theOverseas Eva, the Overseas Joyce, and the Overseas3A liner operation is a regularly scheduled service on stated days of theweek to regularly scheduled ports. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDRebecca. Luckenbach Overseas to purchase the fourremaining ships owned by Luckenbach Steamship.(d)Luckenbach Overseas and Overseas Carriers toappointMaritime Overseas as managing agent for allships owned by each of the two corporations for anaverage fee of $2000 per month per ship plus astipulated brokerage fee based on charter earnings.The provisions of this contract were fully carried out byeach of the parties. When theSS Robert Luckenbachwassold to Overseas Carriers by Luckenbach Steamship, itsunlicensed crew, which was composed of members of theNMU, was replaced by an SIU crew. No protest wasmade by the NMU on that occasion.From 1961 to 1967, Luckenbach Overseas and OverseasCarriersoperatedseparatecorporations.LuckenbachOverseas maintained its offices in the building occupied byLuckenbach Steamship; its officers were all officers ofLuckenbach Steamship; and the Luckenbach house flag,stackmark, and bow emblem remained on the shipsowned by Luckenbach Overseas. Collective-bargainingagreements were signed by Luckenbach Overseas with theNMU as well as with other unions representing maritimeemployees such as the Masters, Mates and Pilots, theMarineEngineersBeneficialAssociation;and theAmericanRadioOperatorsAssociation.During thisperiod,from 1961 to 1967, the collective-bargainingagreements to which the NMU and Luckenbach Overseaswereparties,hadbeennegotiatedonbehalfofLuckenbach Overseas by the AMMI and were signed byofficers of Luckenbach Overseas. The MOC Group tookno part in the negotiation of these contracts. The officersand employees of Luckenbach Overseas and the crewmembers on board Luckenbach Overseas ships were all onthe payroll of Luckenbach Overseas Tax reports coveringwages for the unlicensed crew members showed theemployer to beMaritimeOverseasasagentforLuckenbach Overseas.On the other hand, Overseas Carriers was an affiliateof the MOC Group and its officers remained MOC Groupprincipals; theMOC house flag, stack mark and bowemblemswereplacedonOverseasCarriers'ships,including the vessel formerly owned by LuckenbachSteamship; its officers were located in theMaritimeOverseasBuildingwhere itmaintained its corporaterecords and shared the clerical staff, telephone and officestaff of Maritime Overseas.On March 21, 1961, Overseas Carriers, following thepractice which had been followed by other MOC Groupcorporations,recognized the SIU as the bargainingrepresentative of all unlicensed personnel aboard its shipsand on that date entered into a collective-bargamingagreement with the SIU. According to the terms of thatcontract, Overseas Carriers agreed to secure all unlicensedpersonnel through the hiring halls of the SIU. Thereafter,OverseasCarriersenteredintosuccessivecollective-bargainingagreementswith the SIU, all ofwhich were negotiated on its behalf by the AMA, ofwhich Overseas Carriers was a member, and all of whichwere signed by officers of Overseas Carriers. Thesecontracts were identical to those signed by other MOCGroup companies The officers and employees of OverseasCarriers, other than the crew members on board its ships,were all on the payroll of Maritime Overseas, as wereotherMOC Group companies. During this period. from1961 to 1967, unlike Luckenbach Overseas which operatedthe four vessels it owned without attempting to expand itsactivities by additional ships, Overseas Carriers expandeditsoperations to include the sale of three ships, thepurchase of a number of other ships, the creation of twosubsidiaries, and the construction of another vessel.As previously noted, Overseas Carriers and LuckenbachOverseas entered into an agency agreement with MaritimeOverseas.By the terms of this agreement, MaritimeOverseas,as anagent, was to operate the vessels ownedby each of the two companies and provide chartering andaccounting servicesMaritime Overseas was empowered tocarryoutthetermsofthecollective-bargainingagreements covering the unlicensed personnel of each ofthe two corporations.' As previously noted, the contractsbetweenOverseasCarriers and the SIU, which weresignedbyofficersofOverseasCarriers,had beennegotiated on behalf of that company by the AMA, whilethe contracts between Luckenbach Overseas and theNMU which had been signed by officers of LuckenbachOverseas were negotiated on behalf of that company bytheAMMI and were signed by officers of LuckenbachOverseas.The basic labor policies of LuckenbachOverseas, on the one hand, and of Overseas Carriers onthe other hand, were determined in each instance by eachof those companies separately rather than by MaritimeOverseas,which, through its port captain or otherrepresentatives,merelycarriedoutthepoliciessodetermined in each instance.From 1961 to 1967, Luckenbach Steamship expandedits shoreside enterprises which included building terminals,operatinggeneral agencies,and increasing its stevedoringservices.By the latter part of 1967, LuckenbachSteamship's operations in this area required additionalworking capital. The company was also faced at this timewith an outstanding claim due the City of New York andpayment of a note held by a New York City bank.4.The 1967 Transactions Between LuckenbachSteamship and the MOC GroupIn late 1967, Luckenbach offered to sell 20 percent ofthe 50 percent of its holdings in both LuckenbachOverseasandOverseasCarriers.TwoMOC Groupcorporations (Ocean Clippers, Inc. and IntercontinentalCarriers, Inc.) offered to purchase this stock at a totalprice of $400,000 and agreements to that effect wereentered into by the parties on December 7, 1967. By thetermsoftheseagreements,LuckenbachSteamshipreceived $400,000 in promisory notes which it discountedfor cash and deposited to its account. As a result of thissale, the MOC Group now held 60 percent of the stock inOverseasCarriersand in Luckenbach Overseas andLuckenbach Steamship held the remaining 40 percent ineach of those two corporations.On December 21, 1967, the four officers of LuckenbachOverseas,allofwhom had been identified withLuckenbach Steamship, resigned and were succeeded byfour officers associated with the MOC Group; two MOCGroup principals were added to the board of directors,thus increasing the board from six to eight members; andthe'name of the corporation was changed fromLuckenbachOverseas to Overseas Tramp Ships, Inc.,herein calledOverseas Tramps. Thereupon, the newlynamed corporation moved its office to the offices of'ThemanagingagreementprovidesthatMaritimeOverseas isresponsible for the"execution of all labor agreements." The evidenceindicates that the term"execution" as used in the agreement was intendedto,and did in fact,refer to the implementation of the terms of thecollective-bargaining contracts between Luckenbach Steamship and theNMU and Overseas Carriers and the SIU rather than the negotiation andsigning of such contracts by the principals in each instance. NATL.MARITIME UNIONMaritime Overseas.Later,buteffectiveasofDecember 21, 1967,Luckenbach Steamship canceled a $9,000,000 excess"umbrella"insurancepolicy.This policy had protectedLuckenbach Steamship and its affiliated companies duringthe period between 1961 and 1967 and had covered thefour vessels owned by Luckenbach Overseas. It wascanceledbecause the underwriter's requirement of 50percent control of an affiliate no longer existed. At thesame time,the workman's compensation insurance policywhich had covered the corporate officers of LuckenbachOverseas was canceled because the officers were no longeremployees of that corporation.Following this transaction, and also on December 21,1967,Luckenbach Overseas sold the four ships it thenowned to Overseas Carriers in exchange for 10,000 shares,or 80 percent of the latter's stock. The shares of stockwere deposited with an escrow agent to deliver uponreceipt of an executed copy of the bill of sale and acertificateof delivery of the vessels which the partiesagreedwould be made to Overseas Carriers betweenFebruary 1 and May 31, 1968. An explanation of thepurpose of this sale was given by Milton Kliger, one oftheprincipalsof theMOC Group and treasurer ofOverseas Carriers, who testified without contradiction thatthe four ships owned by Luckenbach Overseas were fullydepreciated,whichmeant that any earnings of thosevessels would be exposed to taxes; that Overseas Carriers,through subsidiary corporations, owned othervessels inwhich there was a great deal of depreciation; thatOverseas Carriers could therefore be placed in a positionto file consolidated tax reports as provided for in theInternalRevenueCode and take advantage of thedepreciation of the ships which it already owned to offsetthe future earnings of the four Luckenbach Overseasvessels; that to qualify as a subsidiary to file such aconsolidated tax return, Overseas Carriers exchanged 80percent of its stock for the four Luckenbach Overseasvessels,which meant that Luckenbach Overseas would nolonger own any ships but instead would own 80 percent ofthe stock of Overseas Carriers which in turn owned 100percentof its two subsidiaries, thus creating fourcompanies in a consolidating group; and finally thatOverseasCarriers required the earnings of the fouradditional ships in question for the construction of newvessels and otherwise to further its own business purposes.As a result of these two transactions: first, the sale onDecember 7 by Luckenbach Steamship of 20 percent of itsholdings in Luckenbach Overseas and in Overseas Carriersto the two MOC Group corporations (Ocean Clippers,Inc. and Intercontinental Carriers, Inc.); and second, thesale on December 21 by Luckenbach Overseas of its fourvessels to Overseas Carriers, the interest of LuckenbachSteamship inOverseasCarriersand in LuckenbachOverseas (now Overseas Tramps) was reduced in eachinstance from 50 percent to 40 percent and LuckenbachSteamship became a minority shareholder in each of thetwo corporations.' By acquiring the four vessels fromLuckenbach Overseas, Overseas Carriers then owned sixships.'Stated in other terms,60 percent of the shares of Overseas Tramps washeld by the MOC Group and 40 percent by Luckenbach SteamshipOverseas Tramps, in turn, owned 80 percent of the shares of OverseasCarriersOf the remaining 20 percent of the shares of Overseas Carriers, 8percent was owned by Luckenbach Steamship(40 percent of 20 percent)and 12 percent by the MOC Group (60 percent of 20 percent).2.195.Picketing of the SSOverseas Horaceand theSSOverseas LenaAs each of the four vessels which had been sold arrivedinport, a bill of sale and certificate of ownership wasexecuted and title then passed to Overseas Carriers. Upondelivery, the name of each vessel was changed,theMOChouse flag replaced the Luckenbach flag and the MOCinsignia was painted on the bow and other parts of eachvessel.'TheHorace Luckenbacharrived in San Francisco onFebruary 5, 1968. The crew signed off foreign articles andwas paid from funds of Luckenbach Overseas. OnFebruary 6, the crew was put on port payroll. OnFebruary 13, title to the ship passed to Overseas Tramps.On the morning of February 13, the master of the vesselposted the following notice on the ship'sbulletin boardand on the mess hall tables:NOTICE TO ALL HANDS:This vessel is sold.All crew members will be paid offthrough Tuesday,February 13, 1968 at 0830 hourstoday.All crew members will please remove all theirpersonal belongings and vacate the vessel immediatelyafter receiving their wages./s/ C. W. Hodson,MasterThe NMU crewmembers refused, however, to accept theirwages and would not leave the ship. On the same day,NMU Patrolman Richard Hughes told Captain Diaz, portcaptain or field representative fromMaritime Overseas:"We are going to stay aboard this vessel come hell orhigh water, and we are going to disregard the captain'sand your orders to get off the vessel." Also on the sameday,NMU Field Patrolman Woodie Nayer called Diazand said: "What the hell are you doing, selling this ship orsomething? You can't do this. We have an agreement withMr. Luckenbach that he has to keep an NMU crew." OnFebruary 14, NMU Patrolman Bill Userlich told Diaz:"Captain, youare introuble. If we lose in court, we aregoing to put a picketline around the main gate, and youare going to lose, and we are going to man this ship whenit sails."'The NMU crew members remained on board the shipuntil February 15, when they left the vessel following anorder issued by a United States District Court in apossessory libel action filed by Overseas Carriersto regainpossession of the ship.As noted above, Overseas Carriers was party to acontract with the SIU, covering unlicensed crewmembersaboard its ship. This contract contained an exclusivehiringhallprovision.Pursuant to the terms of thecontract, Overseas Carriers replaced the NMU crew withan SIU crew which had been hired through the SIU hiringhall.The vessel at this time was at the Bethlehem'After theirarrival in San Francisco,all four vesselsweredelivered onthe following dates and their names changed as shown below-VesselDate of DeliveryNew NameHorace Luckenbach2/13/67Overseas HoraceLena Luckenbach4/ 1/68Overseas LenaEdgar Luckenbach4/19/68Overseas EdgarAudreyLuckenbach4/29/68Overseas Audrey'The foregoing findings regarding the statements made by Hughes,Nayer and Userlich are based upon the undenied testimony of Diaz 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDshipyard undergoing repairs.When the SIU crew boardedthe vessel, the NMU set up a picketline outside the gatesof the shipyard The picketsigns readas followsNationalMaritimeUnionProtestsLockoutofUnlicensed Crew of S.S. OVERSEAS HORACE (exS.S.HORACE LUCKENBACH). We have no disputewith any other employers on this site.On March 30, 1968, the SS Lena Luckenbach arrivedinSan Francisco. On April 1, title to the vessel wastransferredfromLuckenbachOverseas toOverseasCarriers and the name of the vessel was changed from theLena Luckenbachto theOverseas Lena.On the samedate, the Respondent picketed the Overseas Lena withsigns bearing a legend identical with that used in thepicketing of theOverseas Horace.Picketing of both shipsceased after a Temporary Restraining Order was issued bytheFederalDistrictCourt on April 3, 1968, and aTemporary Injunction, under Section 10 of the Act, onApril 25, 1968 8JamesMartin, vice president of the Respondent,testified that the NMU had decided to picket theOverseasHoraceand theOverseas Lenainprotest against thelockoutand firing of the NMU crews; that theRespondent believed that it was entitled to continuedrecognitionas the bargaining representative for theunlicensed crew; and that the only thing the Respondentwanted was to keep an NMU crew aboard the vesselsunder NMU contract.'On February 13, 1968, at 12:14 p.m., Eastern StandardTime, Edgar F. Luckenbach, Jr., president of LuckenbachOverseas,sent atelegram to Joseph Curran, president of'theNMU, advising Curran that Luckenbach Overseas hadsold its four vessels.At 2:26 p.m. on the same date,Curran sent a telegram to Luckenbach saying that Curranhad been advised by one of his officials that Luckenbachhad enteredinto an agreementto transfer its four ships;that no notice of any kind had been given to the NMUprior to that day; that theunilateralaction of LuckenbachOverseaswas a breach of its collective-bargainingagreementwith the NMU and violated the provisions oftheNational Labor Relations Act which required anemployer tonegotiatewith a union prior to transferringall or a portion of its operations to another company. Thetelegram requested that Luckenbach Overseas meet withtheNMU and discuss the matter before the transfer wascompleted. At 6:16 p.m., Luckenbachagainwired Curran,stating,in responseto the latter's telegram that afternoon,that discussion of the matter would serve no purpose sincetitleto theSS Horace Luckenbachhad passed thatmorning.On the following day, February 14, 1968, Curran againsent a telegram to Luckenbach Overseas stating that thefirst telegram which the company had sent had indicatedthat it had sold all four vessels in its fleet but its secondtelegramonlyreferredtothesaleof theHoraceLuckenbach;that therewas no apparentreason why thecompany could not meet with the NMU to discuss the'No picketing occurred with respectto theOverseasEdgaror theOverseasAudrey.'While the unlicensedcrewmembersaboard theshipswho weremembers oftheNMU werereplacedby otherpersonnelwho weremembers ofthe SIU, thelicensed officers who were representedby otherunions(Masters,Mates& Pilots Union,Marine Engineers BeneficialAssociation;and AmericanRadioOperatorsAssociation)remained aboardthevesselsaftertitlewas transferred sinceOverseasCarriershadcollective-bargaining agreements with each of those unionsfor supplyingofficers within their respective jurisdictions.three vessels whose title had not yet passed. Curran againrequested that Luckenbach Overseas meet with the NMUto bargain about the proposed transfer of title of the shipsas well as any possible effects the transaction might haveon the unlicensed crewmembers.Thereafter, Luckenbach agreed to meet with the NMUand such a meeting was held on February 27, which wasattended by representatives of both parties. The NMUrepresentatives at this meeting stated that their purposewas to get the NMU members back on the fourLuckenbach ships and further stated that the remainingthree vessels had not yet arrived and that they were goingto make certain that the crews on those ships remained onthem.'"In the meantime, on February 13, Curran sent atelegram to Overseas Carriers stating that the NMU hadbeen advised that title to the four Luckenbach Overseasvesselswas being transferred to Overseas Carriers; thattheUnion had a collective-bargaining agreement withLuckenbachOverseas covering these vessels, that theNMU demanded that Overseas Carriers, as a successoremployer,meet with the NMU to discuss fulfilling itsobligationsunder the collective-bargaining agreement"and to discuss conditions of employment affecting yourunlicensed crew members." On the same date, in responseto this telegram, Overseas Carriers wired the NMU that itdeclined to meet with that Union because of its contractwith the SIU.On February 14, the NMU filed an unfair laborpractice charge with Region 2 of the Board againstLuckenbach Overseas, Overseas Carriers and MaritimeOverseas,allegingthat these companies had refused tobargain in good faith with the NMU. This charge wasdismissedby the Regional Director on April 1, 1968. TheNMU appealed the dismissal, and the appeal was deniedby the General Counsel on May 16, 1968.On April 4, 1968, the NMU filed a complaint in theUnited States District Court for the Southern District ofNew York, pursuant to Section 301 of the Act, seeking adeclaratory judgment that Overseas Carriers, LuckenbachOverseasandMaritimeOverseaswere required torecognizeandbargainwiththeNMU ascollective-bargainingagentfortheunlicensedcrewmembers aboard the vessels in question. The record doesnot show the results of that litigation.6 Summary and Concluding FindingsAs the Respondent correctly points out, the GeneralCounsel must establish the existence of three basic facts inorder to prove a violation of Section 8(b)(7)(A) of theAct. These are: (1) that the picketing was for the purposeof securing recognition; (2) that the employer was lawfullyrecognizinganotherunion;and (3) that a question"The foregoing findings are based upon the testimony of Robert J Tarr,executive vice president of Luckenbach Steamship James J. Martin, vicepresident of the NMU,who was present at this meeting denied that he hadstated at that time that the crews of the three ships whose title had not yetpassed were not going to be discharged or that he heard any other NMUrepresentative make such a statement during that meetingMartin did nottestify as to what,specifically,was said at the meeting in question and itwellmay be that the statement was made as Tarr testified but was notheard by Martin at the time.In any event,support for Tarr's testimony inthis regard is to be found in the fact that the statement was in keeping andconsistentwithotheractionsandstatementsmadebyNMUrepresentatives throughouttheperiod of the controversyinquestionfollowing the time the NMU learned that Luckenbach Overseas had sold,or was about to sell, the four vessels. NATL.MARITIME UNIONconcerning representation could not properly be raised atthe time the picketing occurred."With regard to the first of these questions, the NMU atthe hearing denied that its picketing had recognition as anobject. In its brief, while not conceding that fact, theRespondent states that it "now relies entirely on itscontention that it was entitled to recognition as theexclusivecollective-bargainingrepresentativefortheunlicensed crewmembers employed aboard the vesselswhichwere the subject of the disputed picketing."Therefore, the Respondent argues, the employer could notlawfully recognize any other labor organization and thepicketingwas justified.Though not conceded by theRespondent, the evidence is clear that the picketing of theOverseas Horaceand theOverseas Lenahad as an object,in each instance, the continued recognition of the NMUas the collective-bargaining agent of the unlicensed crewsaboard those vessels The statements made by its agents,the declarations contained in its communications, theallegationsmade in the litigation it instituted in regard tothismatter, are consistent with, and support, such aconclusion. Thus, in the period of 2 days between the timetitle to the Overseas Horace passed to Overseas Carriersand the time picketing began, agents of the NMU statedthat the unlicensed crew would stay aboard the vesselcome hell or high water; that Luckenbach had to keep anNMU crew; and that the NMU was going to put apicketline around the gate and would man the Horacewhen it sailed. These statements accord with the testimonyof James J. Martin, the Respondent's vice president, tothe effect that the Respondent was insisting that theunlicensed crews aboard the vessels sail under an NMUcontract. In addition, the telegram dispatched to OverseasCarriers by NMU immediately preceding the picketingrequested that Overseas Carriers recognize and bargainwith the Respondent. Likewise, the charges filed with theBoard and the complaint filed in the- United StatesDistrictCourt by the Respondent alleged that OverseasCarriers had refused to recognize and bargain with theNMU.The next question to be considered is whether theemployer in this case was lawfully entitled to recognizethe SIU rather than the NMU In that regard, it is thetheory of the General Counsel and the Charging PartythatOverseas Carriers was justified in recognizing theSIU and that the picketing by the NMU was unlawfulbecause, upon transfer of title to the vessels in question,the ships became a part of the fleet of the MOC Group bya process of accretion.TheRespondent, however, contests this conclusion.Instead, it argues that the MOC Group was the employerof the unlicensed crew aboard the vessels in question bothbefore and after they were transferred; that no transferfrom one employer to another therefore occurred; andthat since the ships remained in the same operation beforeand after the transfer, there was no integration into theMOC Group fleet and the vessels did not "accrete" to anew bargaining unit. From this, the Respondent arguesthat it was entitled to continued recognition as thebargaining agent of the members of the unlicensed crewaboard the ships in question. Moreover, the Respondentargues, even if Overseas Carriers is to be considered as anew and separate owner and employer following itsacquisition of the vessels, the principle that the shipsbecame part of the MOC Group fleet is not applicablebecauseOverseas Carriers stood in the position of a"N.L.R B v. Local 3, IBEW [Darby ElectricCorp 1,362 F 2d 232221successor employer and therefore was obligated to bargainwith the Respondent rather than with the SIU.Both the General Counsel and the Charging Party, onthe one hand, and the Respondent on the other, primarilyrely for support of their respective positions upon theBoard's decision inMoore-McCormack Lines, Inc,139NLRB 796. The pertinent language of the decision in thatcase, from which each of the parties here draw comfort, isas follows-As a general proposition we agree with thePetitioner's contention that units of seagoing personnelshould befleetwidein scope. Thus, as the record showsinthe instant case; the Company bargains for afleetwide unit on the Pacific coast, and, with theexception of the seven former Robin ships, it bargainsfor a fleetwide unit on the Atlantic and gulf coasts.Such units also conform to the pattern presentlyprevailing in the maritime industry. Moreover, there areobviousadvantages in such a single unit. theelimination of interunion rivalry with respect to similaremployees of the same employer and a consequentdiminution of conflicts whichmay bring on workstoppages, and the facilitation of transfers of personnelbetween ships of the same employer and of shipsbetween different shipowners. But these reasons forfinding a fleetwide unit appropriate may be overborneina particular case by special circumstances whichindicate the injustice or the unsuitability of applying thegeneral rule.We believe that the present is such a case. We arenot confronted in this proceeding with a question ofrepresentation relating to employees on ships newlytransferred from one shipowner to another. The transferof the Robin Line ships to the Employer took place 5yearsago.At that time, in a Board proceedinginvolvinga determination as to which union wasentitled to represent the unlicensed seamen on the newlytransferred ships, Petitioner contended, as it does here,that a separate unit of the former Robin Line shipemployees was not appropriate, that the transferredships and employees were an accretion to its existingunit.The Board rejected this contention and directedself-determinationelectionsamong the unlicensedpersonnel on each of the transferred Robin Line ships.The SIU won the elections on seven of the eight shipsandwas certified by the Board as the statutoryrepresentative of the employees on these ships. Sincethe certification the SIU has represented and madecollective-bargaining agreements with the Employer fortheemployees in its certified unit. For 5 years,therefore, the Employer and both unions have livedwith this particular bargaining pattern of a separateseven-ship unit previously established by the Board, andhaving adjusted to it, they have invested it with avaliditybasedonbargaininghistorywhich thePetitioner has not shown sufficiently compelling reasonsto override. There is no change in the composition ofthisunitwhichmight otherwise have called for areevaluationof the Board determination heretoforemade.We note in this connection also that theEmployer, which is the party normally expected to bemost inconvenienced by the separate seven-ship unit,did not file the present petition which seeks to abolishthisunit,and did not appeal from the RegionalDirector's dismissal of the same.Moreover, David L.Cole, the highly experienced arbitrator under theAFL-CIO no-raidingagreement,hasissuedadetermination and report finding that in filing the 222DECISIONSOF NATIONAL LABORRELATIONS BOARDinstant petition the Petitioner is in violation of thatagreement. Evidently the arbitrator did not consider theexisting two bargaining units among the Employer'sunlicensedseamen aninsuperable obstacle to effectivecollective bargaining.Inviewof the above, particularly the Board'sprevious determination and the bargaining history basedthereon, we find that the Petitioner's proposed unit isnot appropriate.A caveat, however, is in order. Thepresent decision is not to be construed as indicatingthat in the future the transfer of a ship from one ownertoanotherwillnecessarilypreservetheexistingbargaining unit or the status of the incumbent union.The present decision rests on the special facts of thiscase.It is not a precedent for situations which may beentirely different.Based upon the foregoing decision, the General Counseland the Charging Party argue that the present case is oneinwhich the general rule enunciated by the Board in theMoore-McCormackcaseshouldprevail,whiletheRespondent contends that special circumstances exist inthiscasewhich demonstrate that application of thedoctrine of accretion would be unwarranted.As noted above, between 1961 and 1967, LuckenbachSteamship and the MOC Group were engaged in a jointventure in which Luckenbach Overseas operated the fourvessels inquestion and Overseas Carriers operated fourothervessels.Luckenbach Steamship and theMOCGroup each owned 50 percent of the stock issued byLuckenbach Overseas and by Overseas Carriers and eachappointed an equal number to the board of directors ofeach of the two corporations. The officers of LuckenbachOverseas,however,wereappointedbyLuckenbachSteamship, while the officers of Overseas Carriers wereappointed by the MOC Group. Maritime Overseas, aseparate corporation of the MOC Group, acted as themanaging agent for the vessels both of LuckenbachOverseas and of Overseas Carriers during this period.Based on these facts, the Respondent argues that theMOC Group was in effective control of the operations ofLuckenbach Overseas and, therefore, was the employer ofthe unlicensed crews of the vessels of that company. TheRespondent argues that this is true because any actionstaken by the officers of Luckenbach Overseas "could notreceivetheapprovalof the Board of Directors orStockholders if the MOC interests disapproved since theLuckenbachSteamship interestsdidnotcontrolamajority interest." The interests of the MOC Group andLuckenbachSteamshipwere co-equal and thereforeneither controlled a majority interest insofar as stockownership on the board of directors of LuckenbachOverseas were concerned. But the officers of the lattercorporation were the appointees of Luckenbach Steamshipand to that extent the determination of policy rested withLuckenbach, rather thanMOC, interests.And whileMaritime Overseas, one of the MOC corporations, actedas managingagent for the vessels of Luckenbach Overseasaswell as those of other companies, final authority forwhat was done rested with Luckenbach Overseas as theprincipal.In this sameconnection, the Respondent asserts thatthe interests of Luckenbach Steamship depended uponMaritime Overseas as managing agent to provide charterarrangements and to carry out the "execution of all laboragreements." The quoted clause appears in the agreemententered into between Luckenbach Overseas and MaritimeOverseas.That agreement also contained a clauseempoweringMaritimeOverseas to appoint unlicensedpersonnel.The record shows, however, that the word"execution" as used in that agreement was not intended,and did not in fact empower, Maritime Overseas to enterintoa collective-bargaining agreement with the NMUcovering unlicensed personnel during the period from 1961to 1967. Such collective-bargaining contracts with theNMU were negotiated on behalf of Luckenbach Overseasby the AMMI and were signed by officers of LuckenbachOverseas.,NeitherMaritimeOverseas nor any otherrepresentative of theMOC Group played any part in thenegotiations of these agreements. And while the portcaptain or agent of Maritime Overseas handled localgrievances or minor matters concerning labor relationsinvolving the unlicensed crews aboard the vessels ofLuckenbachOverseas,basically labor relations policyremained in the control of, and was exercised by, theofficers of the latter corporation i iThe authority ofMaritimeOverseas to appointunlicensedcrewsaboard the vessels of LuckenbachOverseas meant that, in conformity with the provisions ofthe collective-bargaining agreements, it called upon thehiring hall to furnish crew members as required. Not onlythe officers and employees of Luckenbach Overseas butthe crew members on board the four vessels were all paidby that corporation and Maritime Overseas acted only asan agent on behalf of Luckenbach Overseas as theprincipal.From the foregoing facts and on the record as a whole,Icannot find that the MOC Group alone, or throughMaritimeOverseas,exercisedcontrolorpossessedsufficient control of the unlicensed crew members aboardthe four Luckenbach Overseas vessels prior to theirtransfer to justify the finding that the MOC Group alone,or together withMaritimeOverseas, constituted theemployer of such crew members I thus cannot find, as theRespondent urges, that the employer, both before andafter the transfer in question, was the MOC Group.As a further factor to be considered in its contentionthat no accretion occurred in this case, the Respondent"In arriving at the foregoing finding, I have considered certain evidenceintroduced by the Respondent in support of its assertion that the MOCGroup is to be considered as the actual employer This evidence consists ofthree certificates of discharge and pay envelopes of unlicensed crewmenaboard the Horace Luckenbach during the period in question, a copy ofthe shipping articles of the same vessel, and a memorandum agreement,datedNovember 13, 1965, between the NMU and "Maritime OverseasTransportation Corporation" The certificates of dischargelists"MaritimeOverseas Corp." in a space provided for the name of the employer But theenvelopes in which the certificates in each case were enclosed contained theprinted notation "Maritime Overseas Corporation,Agents"The shippingarticlesnote the name of Maritime Overseas Corporation as the"operating company on this voyage" of the Horace Luckenbach TheRespondent,however,offeredno evidence to show that the term"operating company" is to be regarded as synonymous with that of ownerof the vessel or employer of its unlicensedcrewAs forthe memorandumagreementof November 13, 1965, the undisputed evidence shows that itwas signed by a member of the staff of Maritime Overseas on behalf ofLuckenbachOverseas during a weekend when officers of the lattercorporation were unavailable following a dispute which had arisen with theNMU regarding war bonus payments for the India-Pakistan war zoneSuch payments had been the subject of an agreement arrived at a shorttime before between the AMMI, which represented Luckenbach Overseas,and the NMU and was subsequently ratified by Luckenbach OverseasDelay in sailing of the vessel on that occasion amounted to losses of $4,000perdayIassume that the "Maritime Overseas TransportationCorporation" referred to in the document is merely a misnomer for the fullname of Maritime Overseas But even if that were so, I do not regard thesigning of the agreement under the emergency conditions then existing asproof thatMaritimeOverseaswas empowered to act in general inestablishing basic labor relations policies forLuckenbachOverseas NATL.MARITIME UNION223argues in its brief that the four vessels "were not absorbedinto an integrated unit like the other Overseas Carriersvessels," that instead, they "remained on time charterunder the management, as before, of Maritime Overseas."It is true that each of the vessels continued to operateunder the time charter arrangement which had precededthe actual sale and delivery, and in this sense there was acontinuity of operations. But it is also true that a changehad occurred. A new owner took over the vessels. Whentitle to each of the vessels passed, the name, the houseflag and the emblem on its stack and bow were changed ina manner which would identify it as a vessel within theMOC fleet. These changes had more significance thanmerely "the lowering and raising of a flag and somechange in paint," as the Respondentassertsin its brief.The prefix "Overseas" which in this case was adopted aspart of the new name assigned to each of the four shipsuniformly appears on all vessels owned by the MOCGroup. In the liner service type of operation, a fleetnormally consists of vessels owned by one corporation.But in the tramp shipping industry it is customary to havea group of corporations owning one or more vessels, and afleet would be recognized as all of the ships owned by thevariouscorporationsunder common ownership andcontrol. In accordance with the custom in the industry,the seller assigned to the buyer the charter for which eachvesselwas fixed and secured the consent for suchassignmentfrom the charterer. In addition, the agreementof sale in this case provided that the buyer was to receivethe proceedsand assumethe cost of the operation of eachvessel beginning January 1, 1968, irrespective of the timeeach vessel was assigned or delivered to the buyer. Withthe passage of title, it is customary for the new owner toassume the responsibility, not only of providing the storesand supplies required for each ship but also of furnishingthe crews. And the new owner in this case was party to acontractwiththeSIU governing unlicensed crewpersonnel. In light of these facts, it is difficult to see whatmore could have been done to absorb the four vessels intoan integrated unit with the other ships of OverseasCarriers which constituted part of the MOC fleet.Nor can I agree with the Respondent's position thateach of the four vessels were "self-contained operations""with regard to Overseas Carriers' other vessels. TheRespondent insists that since each of the four vesselsremained on charter, it was the charterer who determinedwhat cargo would be loaded and at what ports the shipswould touch and therefore there was no unified fleetoperation since there was no deploying of ships for thepurpose of gaining economic or other advantage. Whilethatistrue,itisalsotruethatfuturecharterarrangements, following expiration of the current charters,may well be affected by the fact that the ships will bedeployed as part of an MOC fleet comprising some 11additional vessels rather than a fleet consisting only of thefour ships. On that basis alone, it would seem likely thatsome economic or other advantage might well lie."This phrase is derived from the finding of the Board inBeacon PhotoService,Inc,163 NLRB No. 98, which the Respondent cites in support ofitsposition In that case,an employer who operated one plant acquired asecond plant some 25 miles away.The Board held that the new plant didnot constitute an accretion to the existing contract unit comprising the oldplant but instead found that each plant was a self-contained operationThis conclusion was reached on the basis of a showing that each had itsown plant manager and supervisors;kept its own bank account, payrollaccounts and records;and handled its own purchasing and billing Inaddition, there was no interchange of personnel, or, for the most part, ofwork,between the two plants Beyond the fact that the decision in thatNo serious argument is advanced, and the record doesnot support, a contention that the sale of the vessels inquestion was notbona fideor that it was impelled byother than legitimate economic considerations. But theRespondent further asserts that, even if Overseas Carrierswas a new owner and employer, it was neverthelessrequired to recognize and bargain with the Respondent.This argument is predicated on the theory that there was acontinuity of the employment enterprise and that OverseasCarriers was a successor to Luckenbach OverseasWhathas already been said is also an answer to this argument,to the extent that it relies on a finding that the vessels didnot become an integrated part of the MOC fleet becausethey remained on time charter and were therefore subjectto routing and cargo directions by the charterer. This isnot a case where there was merely a change in ownershipof the employment enterprise." All vessels of the MOCfleet are employed on either a time or voyage charterbasis. If Respondent's argument were to be followed to itslogical conclusion, it would mean that each vessel wouldbe considered as a self-contained operation and eachwould therefore be considered as a separate bargainingunit. I do not believe that this would reflect either theintention of the parties or the bargaining position assumedeither by the NMU or the SIU in this case. The recordhere shows that the NMU bargained with LuckenbachOverseas for a period of some 6 years for a fleetwide unitof the ships which it owned through 196711 and tnat theSIU bargained with the MOC Group on a similar basisforaperiod of some 15 years. The events in thisproceedingmake evident the validity of the Board'sobservation in theMoore-McCormackcase,supra,that"elimination of interunion rivalry with respect to similaremployees of the same employer and a consequentdiminutionof conflictswhichmay bring on workstoppages" is one of the considerations pointing to theadvantage of a fleetwide unit.- For the foregoing reasonsIbelieve that Overseas Carriers lawfully recognized theSIU as the bargaining representative of the unlicensedcrew members aboard the two vessels in question at thetime title to the ships passed to that employer.case did not involve the maritime industry,the record in this case showsthat the bank accounts,payroll accounts and records and the purchasingand billing of each of the four vessels here in question were items whichwere not handled by them separately but were centrally managed andcontrolled for them by Maritime Overseas as managing agent"Cf.CruseMotors, Inc,105 NLRB 242"Article I,section I,of the collective-bargaining agreement in effect atthe time of the transfer of the four vessels provided,in pertinent part, asfollowsSection 1CollectiveBargainingAgent The Company in entering intothisagreement hereby recognizes the Union as the sole collectivebargaining agent for the Unlicensed Personnel employed on board allvessels of the Company where the Company has recognized the Union assuch agentThe Company also recognizes the Union as the solecollective bargaining agent for the Unlicensed Personnel employed bytheCompany on board all United States-flag ocean-going vesselsincluding but not limited to passenger,freighter dry cargo,tanker andbulk carrier which it owns and operates as bareboat charterer or asGeneral Agent of the United States or which it may hereafter acquire asadditions to or as replacements of the aforesaid vessels now operated byit."And in giving recognition to such considerations,theBoard wasfollowing a principle adverted to later by the Supreme Court inWiley vLivingston,376U.S. 543, 549 (1964) where the Court stated therequirement "that the rightful prerogative of owners independently toarrange their business and even eliminate themselves as employers bebalanced by some protection to the employees from a sudden change in theemployment relationship " 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith regard to the final question to be answered in thiscase, the Respondent, during oral argument at the close ofthe hearing, for the first time asserted that the picketinginwhich it had engaged was justified because, at the timeitoccurred,aquestionconcerningrepresentationappropriately could have been raised under Section 9(c) oftheAct.This contention is based on the fact that thecollective-bargainingagreement entered into betweenOverseasCarriers and the SIU contained an originaltermination date of June 15, 1968, but was extended inSeptember 1967, by agreement of the parties, until June15, 1969. The Respondent argues that, under the Board'scontract bar rules, a change in the termination date of thecontract constituted a premature extension as a result ofwhich a question concerning representation could havebeen raised in the 60 to 90-day period prior to thetermination of the original agreement, which in thisinstance would be from March 15 to April 15, 1968. TheRespondent picketed theOverseas Horacefrom February15 to April 3, 1968. Thus, even if a premature extensionhad occurred, the picketing which took place prior toMarch 15 was clearly during a period when a questionconcerning representation could not appropriately beraised and to that extent the picketing of that vessel wasnot warranted. The picketing of theOverseas Lena,whichoccurred between April 1 and April 3, 1968, was likewisenot justified since the Respondent did not represent any ofthe employees aboard the vessels of the MOC fleet whichconstituted an appropriate unit and, therefore, it could notraise a question concerning representation based upon abareclaim to recognition.DeluxeMetalFurnitureCompany,121NLRB 995. Nor could it raise such aquestion limited to the unlicensed crewmembers aboardeither of the two separate vessels since such units were notappropriate.Inanyevent,theprovisionsof theRecommended Order in this case would remain unaffectedwhether or not the Respondent's picketing of theOverseasLena,as well as that of theOverseas Horace,were to beregarded as violative of the Act.The problem posed in this case is a difficult and avexing one. The series of intricate corporate transactionswhich occurred were dictated by financial necessity andeconomic advantage to the employers. There is noshowing that any of these actions were based uponantiunion motivations or considerations.The NMU has been justly concerned in protecting suchrights as the unlicensed crewmembers may have had underthe collective-bargaining agreement to which it was aparty. The issue in this case does not directly involve thatquestion. It well may be that other rights under thearbitration provisions of the contract are available to theRespondent, irrespective of such proceedings as have beenpursued before this Board or in other litigation."For the foregoing reasons and on the record as a whole,I find that the picketing of theSS Overseas HoracefromFebruary 15 to April 3, 1968, and of theSS OverseasLenafrom April 1 to April 3, 1968, violated Section8(b)(7)(A) of the ActIV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth above,occurring in connection with the operations of OverseasCarriers, have a close, intimate, and substantial relation to"See, e g ,Luckenbach Overseas Corporation v Curran,398 F.2d 403(C.A 2, 1968).trade, traffic, and commerce among the several States,and tend to lead, and have led, to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices,itshall be recommendedthat it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.CONCLUSIONS OF LAW1.OverseasCarriers is an employer engaged incommerce and in operations affecting commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2.The NMU and SIU are labor organizations withinthe meaning of Sections 2(5) and 8(b)(7)(A) of the Act.3.By picketing the SS Overseas Horace and the SSOverseas Lena, with an object of forcing or requiringOverseas Carriers to recognize and bargain with theRespondent as the collective-bargaining representative oftheemployees,who comprised the unlicensed crewsaboard each of those vessels and with a further object offorcing or requiring such employees to accept or select theRespondent as their collective-bargaining representative,at a time when Overseas Carriers had lawfully recognizedthe SLU as the collective-bargaining representative of suchemployees, and a question concerning representation couldnotbe raised under Section 9(c) of the Act, theRespondent has engaged, and is engaging in, unfair laborpractices within the meaning of Section 8(b)(7) of the Act.4.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact andconclusions of law and upon the entire record in thisproceeding, it is recommended that the Respondent,NationalMaritimeUnion of America, AFL-CIO, itsrepresentatives, officers, successors, assigns, and agentsshall-1.Cease and desist from picketing or causing to bepicketed or threatening to picket the SSOverseas Horace,the SSOverseas Lena,or any other vessels of OverseasCarriers,oranyotheremployer,under conditionsprohibited by Section 8(b)(7)(A) of the Act, where anobject thereof is forcing or requiring such employer torecognizeandbargainwith theRespondentasacollective-bargainingrepresentativeof the unlicensedcrewmembers aboard its vessels, or forcing or requiringsuch employees to accept or select the Respondent as theircollective-bargaining representative.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act.(a)Post in conspicuous places at its business offices,meeting halls, and at all places where notices to itsmembers are customarily posted, copies of the Noticeattached hereto as "Appendix."" Copies of said notice, onforms provided by the Regional Director for Region 20,shall, after being signed by an authorized representative ofthe Respondent, be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutivedaysthereafter,inconspicuousplaces,in the event that this Recommended Order be adopted by the Board, NATL. MARITIME UNIONincludingallplaceswhere notices to members arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(b) Forthwith mail to the aforesaid Regional Directorfor Region 20, signed copies of said notices for posting byOverseas Carriers, if it be willing, in places where noticesto its employees are customarily posted.(c)Notify the Regional Director for Region 20, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith."the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board's Order shall be enforced by a decree of the UnitedStates Court of Appeals,the words"a Decree of the United States CourtofAppeals enforcing an Order" shall be substituted for the words "aDecision and Order.""In the event that this Recommended Order be adopted by the Board,thisprovision shall be modified to read-"Notify the said RegionalDirector for Region 20, in writing,within 10 days from the date of thisOrder what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL MEMBERS OF NATIONAL MARITIMEUNION OF AMERICA, AFL-CIOPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:225WE WILL NOT, under conditions prohibited bySection 8(b)(7)(A) of the Act, picket, or cause to bepicketed,or threaten to picket, the SSOverseasHorace,the SSOverseas Lena,or any other vessel ofOverseas Carriers, or any other employer, where anobject thereof is to force or require Overseas Carriers,or any other employer, to recognize or bargain with usas the representative of the unlicensed crew membersaboard such vessel or vessels, or forcing or requiringsuch employees to accept or select the Respondent astheir collective-bargaining representative.DatedByNATIONALMARITIMEUNION OF AMERICA,AFL-CIO(Labor Organization)(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Ifmembers have any question concerning this notice orcompliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 450 GoldenGateAvenue,Box 36047, San Francisco, California94102, Telephone 556-0335.l